DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 9, filed 08/12/2021, with respect to the objection to the drawings have been fully considered and are persuasive. 
The replacement drawings address the previously-raised informalities. Accordingly, the objection to the drawings has been withdrawn and the replacement drawings are accepted by the Examiner.
Applicant’s arguments, see Pg. 9, filed 08/12/2021, with respect to the indicated allowable subject matter have been fully considered and are persuasive. 
Claims 12-14 and 17-20 were indicated as allowable subject matter in the previous office action dated 05/14/2021. Allowable claim 13 has been incorporated into independent claims 11 and 15, and allowable claim 19 has been incorporated into claim 16. Therefore, independent claims 11, 15, and 16 are considered to be allowable. The Examiner’s statement of reasons for allowance is found below. The Examiner notes that parallel limitations have been incorporated into independent claims 12, 17, and 18. Accordingly, the prior art rejections are withdrawn and independent claims 11, 12, 15, 16, 17, and 18 are considered to be allowable. Dependent claims 14 and 20 inherit the limitations of their respective independent claims (i.e., independent claims 11 and 16). Accordingly, dependent claims 14 and 20 are considered to be allowable under similar logic as independent claims 11 and 16.

Allowable Subject Matter
Claims 11-12, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Weiberle is silent regarding both a setpoint variable and a correction variable for the setpoint variable. Further, while Weiberle is partially directed towards the use of a pedal characteristic curve, Weiberle is silent regarding correcting any pressure variable based in part on the characteristic curve. While Vollert et al. is partially concerned with a characteristic curve, said characteristic curve is used with a target speed parameter ([0112]), not a target pressure setpoint. Similarly, while the characteristic curve of Ajiro is used to correct a brake force target value ([0009]), this is achieved through a summation of target brake values rather than through a difference of the determined setpoint variable and a supplied actual variable regarding an actual pressure present in at least part of a volume of the brake system. Benzler, Herve, and Butz et al. similarly fail to remedy the above deficiencies. In particular, while Butz et al. teaches the correction of a setpoint value based on a difference between a setpoint system pressure and a measured system pressure ([0009]), the corrected setpoint corresponds to a correction of motor torque of a motor of a controllable brake booster rather than a correction of a setpoint brake pressure. By extension, the characteristic curve of Butz et al. ([0018]) would correspond to a characteristic curve relating to motor torque correction rather than a brake pressure correction. Therefore, 
A supplemental search proved unfruitful, yielding no results which would teach the above-recited limitations alone, or in combination with the prior art of record. Bohn et al. (US 2013/0080016 A1) teaches a method and device for controlling an electrohydraulic braking system for motor vehicles. However, while Bohn et al. teaches the use of a characteristic curve in an ABS control ([0039]), Bohn et al. does not teach a correction variable which is a difference of the determined setpoint variable and a supplied actual variable regarding an actual pressure present in at least part of a volume of the brake system. Schubert (US 6,030,055 A) teaches a method and device for regulating the pressure in at least one wheel brake. However, while Schubert teaches a correction variable calculated as claimed, as well as determining a correction component which is adjusted based on the difference and the curve, it is not stated that this is an anti-lock control action. Schubert merely references the use of a similar solenoid valve arrangement used in conventional ABS systems. Therefore, there would be insufficient motivation to combine the teachings of Schubert with the prior art of record in order to teach the limitations of the instant application.
Accordingly, independent claims 11, 12, 15, 16, 17, and 18 are considered to be allowable. Dependent claims 14 and 20 inherit the limitations of their respective independent claims (i.e., independent claims 11 and 16). Accordingly, dependent claims 14 and 20 are considered to be allowable under similar logic as independent claims 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662           

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662